                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

AARON A. EDISON,

         Petitioner,

v.                                 Civil Action No. 2:18-cv-00411

STATE OF WEST VIRGINIA, ex rel.,
WV DEPARTMENT OF HEALTH AND
HUMAN RESOURCES, BUREAU OF CHILD
SUPPORT ENFORCEMENT, and
CAROLIN M. DOTSON,

         Respondents.


                   MEMORANDUM OPINION AND ORDER


         Pending is the pro se petitioner’s “Petition of

Appeal,” filed in the Northern District of West Virginia on June

27, 2017, at a time when he was in custody at the North Central

Regional Jail, and transferred to this court on March 9, 2018.

Petitioner has clarified that the Petition of Appeal was

intended to be an appeal of an adverse decision by the Supreme

Court of Appeals of West Virginia (“SCAWV”) as well as a

petition under 28 U.S.C. § 2254.    ECF No. 15 at 4.   It appears

that the petitioner is also attempting to raise claims for

monetary damages under 42 U.S.C. § 1983.    ECF No. 15 at 3-4.


         This action was previously referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge, for submission

to the court of his Proposed Findings and Recommendation
(“PF&R”) for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

On November 5, 2019, the magistrate judge entered his PF&R

recommending that the court dismiss the petition and dismiss

this civil action from the docket of the court.    The petitioner

timely filed objections on November 15, 2019.


         The petitioner claims that his Fourteenth Amendment

right to equal protection was violated when he was convicted of

a misdemeanor count of failure to pay child support in the

Circuit Court of Wirt County, West Virginia, which was affirmed

by the SCAWV.   Specifically, the petitioner alleges that state

and federal child support laws discriminate based on gender.      In

addition, the petitioner claims that his counsel was ineffective

by not arguing this constitutional claim in his state court

criminal prosecution for failure to pay child support, as the

petitioner repeatedly requested.


         Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”     Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).




                                   2
         The petitioner raises four objections to the PF&R.

First, the petitioner objects to the magistrate judge’s finding

that judges, attorneys, and other public officials are in this

instance immune from criminal prosecution.   The petitioner

argues that criminal claims may be brought under 42 U.S.C.

§ 1983 against judges, attorneys, and government agents because

they act under the “color of law.”   However, as the magistrate

judge readily concluded, this court cannot initiate criminal

prosecutions nor grant such relief in this civil action.      All

criminal prosecutions must be initiated by state or federal

prosecuting attorneys.   Accordingly, the first objection is

overruled.


         Second, the petitioner objects to the magistrate

judge’s finding that the petitioner’s § 2254 petition is

unexhausted.   The petitioner argues that state court remedies

were exhausted when he appealed the circuit court decision

regarding his failure to pay child support and later filed a

motion for rehearing before the SCAWV after the SCAWV affirmed

the circuit court.


         The magistrate judge identified three ways prisoners

may exhaust state court remedies in West Virginia: (1) stating

cognizable federal constitutional claims in a direct appeal; (2)

stating federal constitutional claims in a petition for a writ


                                 3
of habeas corpus in state circuit court and filing a petition

for appeal from an adverse ruling in the SCAWV; or (3) filing a

petition for a writ of habeas corpus under the original

jurisdiction of the SCAWV.    The magistrate judge correctly

concluded that the petitioner failed to exhaust state court

remedies by any of these methods.    The petitioner’s federal

constitutional claims -- a Fourteenth Amendment equal protection

violation and a Sixth Amendment ineffective assistance of

counsel violation -- were not raised in the petitioner’s

criminal appeal.    The petitioner did not file a habeas petition

in the circuit court or the SCAWV.    Since appealing a circuit

court decision and later filing a motion for rehearing before

the SCAWV does not amount to exhausting state court remedies,

the second objection is overruled.


            The petitioner’s third objection is entitled, “In

Answer to the Proposed Finding That This Petitioner Cannot

Pursue a Claim for Damages Against any of the Respondents Under

42 U.S.C. 1983.”    However, instead of addressing the § 1983

claim under this heading, the petitioner again argues that he

can recover damages for an unconstitutional conviction under the

§ 2254 petition, contending that he has exhausted state

remedies.   As discussed previously, the magistrate judge

properly concluded that the petitioner did not exhaust state

remedies.   Additionally, the court notes that the petitioner

                                 4
cannot bring a claim for monetary damages under the § 2254

petition.    See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973)

(“In the case of a damages claim, habeas corpus is not an

appropriate or available federal remedy.”).    The petitioner does

not argue that he can recover damages for an unconstitutional

conviction under § 1983, so the court will not address that

issue.    For these reasons, the third objection is overruled.


            Fourth, the petitioner objects to the magistrate

judge’s finding that the petition fails to state a plausible

§ 1983 claim against Carolin Dotson.    The petitioner argues

generally that the petition states a plausible claim for relief

against Carolin Dotson because she received child support

payments from the petitioner that the petitioner argues are

unconstitutional.    The petitioner’s objection is without merit.

The magistrate judge correctly concluded that Carolin Dotson is

not a state actor and was not acting under color of law, so she

cannot be sued for damages under 42 U.S.C. § 1983.       Since the

petition did not state a plausible claim of relief against

Carolin Dotson, the fourth objection is overruled.


            The court, accordingly, ORDERS as follows:


   1. That the petitioner’s objections to the PF&R be, and they

         hereby are, overruled;




                                  5
   2. That the magistrate judge’s Proposed Findings and

      Recommendation be, and they hereby are, adopted and

      incorporated in full;


   3. That the petitioner’s “Petition of Appeal,” as clarified

      by the petitioner, be, and hereby is, denied;


   4. That this case be, and hereby is, dismissed and stricken

      from the court’s docket.


         The Clerk is directed to transmit copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                     Enter: December 9, 2019




                                 6
